753 N.W.2d 186 (2008)
Richard L. PIESER, Plaintiff-Appellee,
v.
SARA LEE BAKERY and Travelers Property Casualty Company, Defendants-Appellants, and
Second Injury Fund, Vocationally Handicapped Provisions, Defendant-Appellee.
Docket Nos. 136159, 136160. COA No. 275608.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the March 20, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.